DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-22 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 3/24/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 3/24/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the mobile communication device is not a generic computer, and thus, the instant claims are patent eligible.
Examiner respectfully disagrees. The term mobile communication device is a very general term, and can refer to any number of devices that can connect to a network and is mobile, such as a smart phone, or a PDA. The lack of any specific description of the mobile communication device show that it is a generic computing device, as it is known in the art. Paragraphs [0172-0175] of Applicant’s specification provide a description of the device at a very high level of generality of being a device with a processor coupled to a memory, some interface to receive input, and a display. Examples of the device are given in 
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-7 and 15-22 are directed to a method, which is a process. Claims 8-14 are directed to a device, which is an apparatus. Therefore, claims 1-22 are directed to one of the four statutory categories of invention.


Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of crowd sourcing shopping:
receiving a request to provide to the first user, one or more products for purchase by the first user; 
provide the online catalog and to request the purchase of the one or more products;
display the on-line catalog including alternative products when the one or more requested products are not available, wherein the alternative products are added;
sending a notification of the request by the first user; 
receiving an indication of acceptance of the request to provide the one or more products for purchase by the first user; 
receiving product information representing an alternative product not represented by a product entry in the product catalog, the product information for the alternative product being submitted via a network interface of the communication device of the second user as a substitute product for a particular product of the one or more products for purchase by the first user; 
in response to a request adding the alternative product to an electronic shopping cart of the first user; and 
processing the product items of the shopping cart as a purchase of the first user for delivery to or pickup by the first user.
The recited limitations set forth the process for crowd sourced shopping. These limitations amount to certain methods of organizing human activity, including fundamental economic principles or practices and commercial or legal interactions (e.g. advertising, marketing or sales activities or behaviors, etc.).  
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as the steps of: 
via a mobile communication device comprising a graphical user interface;
wherein the mobile communication device is a communication device of the first user operating a mobile application that is operable to identify the respective merchant according to a location, wherein the location is provided by the mobile communication device;
providing, via a host system in communication with a database, an on-line product catalog comprising a plurality of product entries, each product entry having a unique product identifier and comprising product information representing a product offered for sale by a respective merchant of a plurality of participating merchants, the product information comprising product characteristics and product pricing information for the plurality of products, wherein the product information is displayable using a display of a communication device of each of a first plurality of users; 
share information about the one or more products on social media;
wherein the host system, the system platform, the communication device of the first user, and the communication devices of the second plurality of users are operable to support an operation of the system that supports crowd-sourced proxy shopping;
dynamically generating a new product entry in the product catalog for the alternative product, the new product entry having a unique product identifier associated with the alternative product and the particular product; 
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment of field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Additionally, although the claims recite communication between devices, there is no disclosure about what particular machinery is performing the steps of the method. The limitations are not tied to any particular structure or machinery. While there is recitation of technological component, the components are the targets of the receiving and transmitting, and are not 
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer functions that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (providing an online product catalog…, receiving a request…, sending a notification…, receiving an indication…, receiving product information…), performing repetitive calculations (adding the alternative product…, processing the product items…), and storing and retrieving information in memory (generating a new product entry…) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 8 (device) and independent claim 15 (method), the clams recite substantially similar limitations as set 

Dependent claims 2-7, 9-14, and 16-221 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for crowd sourced shopping. Thus, each of claims 2-7, 9-14, and 16-22 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-7, 9-14, and 16-22 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 8, and 15.


Allowable Subject Matter
Though the claims remain rejected on other grounds, the claims have been found to be allowable over the prior art as discussed in a previous Office Action mailed on 5/2/2018. Notably, the claims remain rejected under 35 U.S.C. 101.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.K./Examiner, Art Unit 3625    

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625